GOULD, J., dissenting.
I respectfully dissent, believing that the district court had jurisdiction to consider the Buchans’ appeal of the decision of the bankruptcy court. The district court properly used that jurisdiction to correct substantive errors, which the majority’s erroneous ruling on jurisdiction instead necessarily leaves uncorrected.
The record taken as a whole is ambiguous, and it is not unreasonable to conclude, as the district court apparently did, that the order appealed from contracted rather *734than expanded the benefits for the Bu-chans’ individually, the opposite of the conclusion upon which the majority relies. I agree with the majority that this ambiguity and divergence of our views depends entirely on whether the first order of the Bankruptcy Court, which awarded $138,921.51 in attorney’s fees to “Defendants Christopher and Kristine Nicholls,” meant the Nicholls individually, as the majority reads it, or their estate in bankruptcy, as I believe the district court reasonably read it. I believe that the district court’s reading not only accords with reality as perceived by the parties at the time of the first order, but also sustains the district court’s proper exercise of its jurisdiction to correct legal error that creates injustice.
I must therefore respectfully disagree with and dissent from the majority’s view that, in context, this reference to “Defendants Christopher and Kristine Nicholls” necessarily meant them individually. It is true that the comment made by the Bankruptcy Court when amending the order can be viewed as supportive of the majority’s position. However, the Bankruptcy Court’s comments at the time of its ambiguous initial decision indicate otherwise. For example, at the hearing in which the Bankruptcy Court announced its decision, the court ruled that any attorney’s fees recovered from the Buchans would be returned to the estate:
This is as good a place as any to take aside into the main case and simply note that there will be no objection to the fee application for compensation from the estate for counsel, special counsel and the accountant. They seem in order, and I will approve them. Of course, anything that might ultimately be recovered from Mr. Buchan will have to be off set against those awards.
This, to me, demonstrates that the court meant originally to award the entire attorney’s fees to the Nicholls’ estate, not to the Nicholls in their individual' capacity, for otherwise funds recovered from Buchan would not be offset. It is incorrect in these unusual circumstances, in my view, to give controlling weight to an ambiguous statement made at time of amendment; it is more appropriate to look to the total context of the order when first made, which is what would guide the parties in their decisions. I would sustain the district court’s jurisdiction.
But, if there is uncertainty as to what the Bankruptcy Court intended, which in my view there is, we should remand to the district court directing it to remand to the Bankruptcy Court to clarify the meaning of its first order. Our jurisdiction to assess jurisdiction permits such a remand. We need not, and should not, guess at what the first order meant when it has dispositive effect, and significant monetary impact on the parties, under a rule of law that neither side seriously disputes. A remand would permit resolution of the issue by the Bankruptcy Court that entered the ambiguous order in the first place, and thereby avoid the unnecessary risks of interpretive error that the majority embraces.